—Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered May 17, 1999, which inter alia, granted plaintiff husband’s cross motion for a downward modification of maintenance only to the extent of reducing his maintenance obligation to $45,000 a year, and directed him to pay defendant wife’s counsel fees, unanimously affirmed, without costs.
In this post-judgment proceeding brought by plaintiff husband for downward modification of his maintenance obligation in view of his significant loss of income due to the dissolution of his employer, the motion court properly imputed to him an actual or potential annual income of $70,000 (50% less than he was earning at the time of the judgment of divorce) and directing him to pay maintenance of $45,000 a year plus arrears, where plaintiff continued to work for his employer on a part-time basis in its winding up of business, and where, despite his certification and credentials, plaintiff made no real effort to find new employment (see, Matter of Fleischmann v Fleischmann, 195 AD2d 604). Having found that, since the signing of the parties’ separation agreement, plaintiff’s income had diminished by 50% the court properly reduced the amount of his maintenance obligation by the same percentage. Nor did the court err in awarding defendant wife counsel fees since the evidence before it was sufficient for its evaluation of the respective financial circumstances of the parties, the merits of their *340positions and the value of the services rendered. We have considered plaintiffs remaining contentions and find them unavailing. Concur — Williams, J. P., Wallach, Saxe and Buckley, JJ.